Exhibit 10.1

 

LOAN MODIFICATION AGREEMENT

 

This Loan Modification Agreement is entered into as of February 28, 2005, by and
between Intraware, Inc. (the “Borrower”) and Silicon Valley Bank (“Bank”).

 

1.             DESCRIPTION OF EXISTING OBLIGATIONS:  Among other Obligations
which may be owing by Borrower to Bank, Borrower is indebted to Bank pursuant
to, among other documents, a Loan and Security Agreement, dated August 1, 2003,
as amended or modified from time to time, (the “Loan Agreement”). The Loan
Agreement provides for, among other things, a Committed Equipment Line in the
original amount of Five Hundred Thousand Dollars ($500,000), a Term Loan in the
original principal amount of One Million Nine Hundred Eighty-Two Thousand Nine
Hundred Forty-Five Dollars ($1,982,945) and Committed Equipment 2 Line in the
original amount of Five Hundred Thousand Dollars ($500,000).  Defined terms used
but not otherwise defined herein shall have the same meanings as set forth in
the Loan Agreement.

 

Hereinafter, all indebtedness owing by Borrower to Bank shall be referred to as
the “Obligations.”

 

2.             DESCRIPTION OF COLLATERAL. Repayment of the Obligations is
secured by the Collateral as described in the Loan Agreement.

 

Hereinafter, the above-described security documents and guaranties, together
with all other documents securing repayment of the Obligations shall be referred
to as the “Security Documents”.  Hereinafter, the Security Documents, together
with all other documents evidencing or securing the Obligations shall be
referred to as the “Existing Loan Documents”.

 

3.             DESCRIPTION OF CHANGE IN TERMS.

 

A.                                Modification(s) to Loan Agreement.

 

 

1.                                       Sub-section (b) under Section 6.7
entitled “Financial Covenants” is hereby amended to read as follows:

 

(b) Borrower will maintain, as of the last day of each fiscal quarter, maximum
Loss from Operations through the end of such period in an amount not greater
than the following:

 

Period (fiscal quarter ending)

 

Maximum Loss from Operations

 

 

 

February 28, 2005

 

($750,000)

May 31, 2005

 

($1,000,000)

August 31, 2005

 

($650,000)

November 30, 2005

 

($650,000)

February 28, 2006

 

($200,000)

 

For each period therafter, Bank shall reset the levels of maximum Loss from
Operations, using the same or similar methodology as was utilized by Bank to set
the levels for maximum Loss from Operations set forth above, based upon the new
projections for Borrower’s fiscal year 2007 as approved by Borrower’s board of
directors; provided, that if such new projections are not reasonably acceptable
to Bank, Bank may reset the levels of maximum Loss from Operations based upon
such other criteria as Bank may reasonably select.

 

4.             CONSISTENT CHANGES.  The Existing Loan Documents are hereby
amended wherever necessary to reflect the changes described above.

 

--------------------------------------------------------------------------------


 

5.             NO DEFENSES OF BORROWER.  Borrower (and each guarantor and
pledgor signing below) agrees that, as of the date hereof, it has no defenses
against paying any of the Obligations.

 

6.             CONTINUING VALIDITY.  Borrower (and each guarantor and pledgor
signing below) understands and agrees that in modifying the existing
Indebtedness, Bank is relying upon Borrower’s representations, warranties, and
agreements, as set forth in the Existing Loan Documents.  Except as expressly
modified pursuant to this Loan Modification Agreement, the terms of the Existing
Loan Documents remain unchanged and in full force and effect.  Bank’s agreement
to modifications to the existing Obligations pursuant to this Loan Modification
Agreement in no way shall obligate Bank to make any future modifications to the
Obligations.  Nothing in this Loan Modification Agreement shall constitute a
satisfaction of the Obligations.  It is the intention of Bank and Borrower to
retain as liable parties all makers and endorsers of Existing Loan Documents,
unless the party is expressly released by Bank in writing.  Unless expressly
released herein, no maker, endorser, or guarantor will be released by virtue of
this Loan Modification Agreement.  The terms of this paragraph apply not only to
this Loan Modification Agreement, but also to all subsequent loan modification
agreements.

 

                This Loan Modification Agreement is executed as of the date
first written above.

 

BORROWER:

 

BANK:

 

 

 

INTRAWARE, INC.

 

SILICON VALLEY BANK

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ WENDY NIETO

 

By:

/s/ HEATHER HAMILTON

 

Name:

Wendy Nieto

 

Name:

Heather Hamilton

 

Title:

CFO

 

Title:

VP

 

 

--------------------------------------------------------------------------------